Case 17-13567-MLB   Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 1 of 8
Case 17-13567-MLB   Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 2 of 8
Case 17-13567-MLB   Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 3 of 8
Case 17-13567-MLB   Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 4 of 8
Case 17-13567-MLB   Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 5 of 8
Case 17-13567-MLB   Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 6 of 8
                           UNITED STATES BANKRUPTCY COURT
                           WESTERN DISTRICT OF WASHINGTON
                                   SEATTLE DIVISION

 In Re:                                              Case No. 17-13567-MLB

 Jeri Lynne Sackett
  dba Sackett Contruction LLC                        Chapter 13
 John Paul Sackett

 Debtors.                                            Judge Marc Barreca

                                  CERTIFICATE OF SERVICE

I certify that on December 29, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was filed electronically. Notice of this filing will be sent to the following party/parties
through the Court’s ECF System. Party/Parties may access this filing through the Court’s system:

          Steven M Palmer, Debtors’ Counsel
          spalmer@curtislaw-pllc.com

          Jason Wilson-Aguilar, Chapter 13 Trustee
          courtmail@seattlech13.com

          Office of the United States Trustee
          ustpregion18.se.ecf@usdoj.gov

I further certify that on December 29, 2020, a copy of the foregoing Notice of Mortgage Payment
Change was mailed by first-class U.S. Mail, postage prepaid and properly addressed to the
following:

          Jeri Lynne Sackett, Debtor
          12918 Mukilteo Spdwy #608
          Lynnwood, WA 98087




   Case 17-13567-MLB           Doc     Filed 12/29/20     Ent. 12/29/20 10:59:50    Pg. 7 of 8
     John Paul Sackett, Debtor
     12918 Mukilteo Spdwy #608
     Lynnwood, WA 98087

Dated: December 29, 2020                    /s/ D. Anthony Sottile
                                            D. Anthony Sottile
                                            Authorized Agent for Creditor
                                            Sottile & Barile, LLC
                                            394 Wards Corner Road, Suite 180
                                            Loveland, OH 45140
                                            Phone: 513.444.4100
                                            Email: bankruptcy@sottileandbarile.com




 Case 17-13567-MLB         Doc   Filed 12/29/20   Ent. 12/29/20 10:59:50   Pg. 8 of 8
